Citation Nr: 1000742	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
schizophrenia, and if so, whether the reopened claim should 
be granted.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
March 1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which reopened the Veteran's 
service connection claim for schizophrenia and then denied it 
on the merits.  

The Board notes that although the RO reopened and then denied 
the claim seeking service connection for schizophrenia, the 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The issue of entitlement to service connection for 
schizophrenia on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for schizophrenia was last denied in a 
December 2005 Board decision.

2.  The evidence received since the December 2005 Board 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The December 2005 Board decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.



Governing Laws and Regulations for Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

For claims to reopen filed after August 29, 2001, as was this 
claim:  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran originally filed a claim for entitlement to 
service connection for a nervous condition in August 1983.  
The claim was denied in a May 1985 rating decision.  The 
Veteran did not appeal this decision; therefore, it became 
final.  38 C.F.R. § 20.1103.

In October 1985, the Veteran filed another claim for 
entitlement to service connection for a nervous condition.  
In a November 1986 rating decision, the claim was denied.  
The Veteran perfected an appeal of this decision and in 
November 1989, the Board denied entitlement to service 
connection for a neuropsychiatric disorder.  The Board 
decision was final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.1100, 20.1104.

In July 1995 the Veteran filed a claim to reopen his 
previously denied service connection claim for a nervous 
condition.  In a March 1996 rating decision, the RO denied 
reopening of the claim because new and material evidence had 
not been received to reopen the claim.  The Veteran did not 
appeal this decision.  Therefore, it is final.  38 C.F.R. 
§ 20.1103.

In April 1997 the Veteran filed yet another claim to reopen 
his previously disallowed claim.  In a September 1997 rating 
decision, the RO denied reopening of the claim.  After 
additional evidence was received, the RO again denied 
reopening of the claim in a December 1997 rating decision.  
The Veteran perfected an appeal of the claim and in a May 
2000 Board decision, reopening of the claim for entitlement 
to a neuropsychiatric disorder was denied based upon the lack 
of receipt of new and material evidence.  The Board decision 
was final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 
20.1104.  

In April 2002 the Veteran filed another request to reopen his 
previously disallowed claim.  In a May 2002 rating decision, 
the RO denied reopening of the claim.  The Veteran perfected 
an appeal with respect to this decision.  In a January 2004 
Board decision, the Board reopened the claim of entitlement 
to service connection for schizophrenia and then remanded the 
service connection claim in order to obtain the Veteran's 
service personnel records and a VA examination with a medical 
opinion.  When the claim was again before the Board in 
December 2005, the claim for entitlement to service 
connection was denied on the merits.  It was noted that the 
Veteran failed to appear for a scheduled VA examination.  The 
Board's December 2005 decision is the last final denial 
before the current claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.1100, 20.1104.  

Thereafter, in September 2006, the Veteran filed the instant 
claim to reopen his previously disallowed claim for 
entitlement to service connection for schizophrenia.  In a 
January 2007 rating decision, the RO reopened and then denied 
the claim on the merits.  

The evidence of record at the time of the last final prior 
denial, that of the December 2005 Board decision, included 
the service treatment records that showed complaints of 
nervousness, trouble sleeping and anxiety, which were 
ultimately attributed to a situational reaction and a 
personality disorder.  The evidence then of record also 
included post-service treatment records from private 
physicians in Puerto Rico dating from August 1983 through 
1998.  There was also a May 1984 VA psychiatric examination 
containing a diagnosis of schizophrenia.  A February 2002 
medical report from Dr. Fumero also was of record.  This 
report indicated that the Veteran's psychotic symptoms were 
congruent with the complaints he had made during service.  
Additionally, there were treatment records from 1992 from a 
private hospital and medical records dated in 1994 from a 
private facility in Orlando, Florida, which show treatment 
for paranoid schizophrenia.  Finally, there was a November 
1983 handwritten letter from a private physician stating that 
the Veteran was seen in December 1982 and January 1983 for 
anxiousness, confusion, and worry.  The letter indicates that 
the diagnosis was anxiety neurosis.

The Veteran was scheduled for a VA examination in November 
2004.  The record reflects that he failed to report for the 
scheduled examination without explanation.  In a December 
2005 decision the Board denied entitlement to service 
connection for schizophrenia because the evidence failed to 
show that schizophrenia had its onset during service or 
within one year thereafter, or that schizophrenia was 
otherwise attributable to service.  

The evidence received since the December 2005 Board decision 
includes an October 2009 letter from Dr. Figueroa, which 
states that the Veteran was evaluated for the purpose of his 
claim pending for service connection for schizophrenia.  Dr. 
Figueroa opined that the Veteran's military files show that 
his illness began during the military and continued in his 
civilian life.  Dr. Figueroa lists all dates of mental health 
treatment found in the military records, from June 1981, July 
1981, October 1981, December 1981, and January 1982.  The 
subsequently received evidence also includes an October 2008 
letter from Dr. Figueroa which also states that the Veteran's 
medical records from his military service show that his 
mental illness began during service.

The Board finds that the October 2008 and 2009 letters from 
Dr. Figueroa are neither cumulative nor redundant of the 
evidence previously of record.  The Board also finds that 
they relate to an unestablished fact necessary to 
substantiate the claim, and are sufficient to establish a 
reasonable possibility of substantiating the claim because 
they suggests, by a medical professional, that after review 
of the Veteran's service medical records and examination of 
the Veteran, that the Veteran's currently diagnosed 
schizophrenia originated during service, and that symptoms 
were continuous since service.  Therefore, the evidence is 
new and material, and reopening of the claim is in order.


ORDER

Since new and material evidence has been presented, the claim 
of entitlement to service connection for schizophrenia is 
reopened.  To that extent, only, the claim is granted.


REMAND

The Board notes that additional development is required 
before the claim for service connection for schizophrenia can 
be adjudicated on the merits.  

In this regard, the Board notes that a VA examination or 
opinion is necessary if the evidence of record (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, there is conflicting evidence of record.  The 
service treatment records contain evidence of mental health 
complaints such as nervousness, feeling jittery, and having 
trouble sleeping.  The findings were that the Veteran had an 
immature personality disorder.  However, the service 
personnel records reveal that during a June 1981 psychiatric 
evaluation, the Veteran complained of hearing voices 
screaming at him.  He further stated that he felt nervous and 
scared, and that he was frightened he would not be able to do 
what people told him to do.  The diagnostic impression was 
schizoid personality disorder with anxiety reaction with 
somatization and depressive trends, existed prior to entry, 
moderate to severe.  Administrative separation was 
recommended.  

The Veteran was advised of the findings and he waived his 
right to consult with a Judge Advocate.  He also declined to 
make a statement in writing.  He was processed for an 
administrative discharge by reason of unsuitability due to 
character and behavior disorders.  He received a discharge 
under honorable conditions.

The Veteran alleges that he has suffered the same psychiatric 
symptoms since service.  The record reflects that the first 
medical evidence of schizophrenia was made after 
hospitalization from August 1983 to October 1983, more than 
one year after the Veteran's discharge from active service.  
The Board notes that the record also contains an October 1983 
handwritten letter from a private physician, which indicates 
that the Veteran was seen in December 1982 and January 1983 
for anxiety neurosis.  No contemporaneous treatment records 
are of record.

Additionally, there are two private medical opinions of 
record in favor of the claim (Dr. Figueroa's opinions from 
October 2008 and October 2009, and Dr. Fumero's 2002 report).  
Notably, these opinions indicate that the Veteran's 
schizophrenia had its onset in service, that the immature 
personality disorder diagnosis rendered during service was 
incorrect, and/or that the Veteran has had ongoing 
psychiatric symptoms since service.  

However, the Board notes that these medical opinions do not 
address the June 1981 finding of schizoid personality 
disorder, which the examining military psychiatrist 
determined preexisted service.  Importantly, the Veteran has 
never undergone a comprehensive VA psychiatric examination.  
Therefore, one should be scheduled.  

Because the Board has determined that a medical examination 
is necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a Veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.

Additionally, the Board notes that in Dr. Fumero's February 
2002 report, he indicated that the Veteran was referred to 
his office from the disability determination by the Social 
Security Administration (SSA).  The Board is of the opinion 
that the SSA disability decision, and the records on which 
the decision was based, are potentially relevant to the claim 
on appeal.  As such, they should be obtained.  38 U.S.C.A. § 
5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  The United States Court of Appeals for Veterans 
Claims (Court) has imposed a virtually absolute duty to 
obtain Social Security records.  Woods v. Gober, 14 Vet. App. 
214, 222 (2000); Baker v. West, 11 Vet. App. 163, 169 (1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment 
records dating from November 2006 to the 
present and associate them with the claims 
file.

2.  Obtain a copy of the SSA decision and 
all records upon which the decision was 
based, and associate them with the claims 
file.

3.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of all 
currently present psychiatric disorders.  

A copy of the letter notifying the Veteran 
of the time, date, and place to report for 
the VA examination should be placed in the 
claims folder.  

The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner(s).

All indicated tests and studies should be 
performed.  The examiner should list all 
psychiatric diagnoses for the Veteran.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
that the Veteran's current psychiatric 
disability (or disabilities) existed prior 
to his active service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

If the examiner concludes that any current 
psychiatric disability existed prior to 
active service, the examiner should 
indicate whether it is at least as likely 
as not that the disability increased in 
severity during such active service.  

If there was a measurable increase in 
severity of any psychiatric disability 
during active service, what is the 
likelihood that this permanent increase in 
severity was due to the natural 
progression of the disability? 

If the examiner diagnoses the Veteran as 
having a psychiatric disability (or 
disabilities) that did not pre-exist 
active service, the examiner must opine as 
to whether it is at least as likely as not 
(i.e., a 50 percent or better probability) 
that the psychiatric disability is related 
to active service, or had its onset during 
active service or within one year of the 
Veteran's active service.  

In offering each of these opinions, the 
examiner should specifically acknowledge 
and comment on the Veteran's report of 
continuous psychiatric symptoms since 
active service, the private medical 
opinions opining that the psychiatric 
symptoms during service represent the 
onset of the Veteran's schizophrenia, the 
June 1981 psychiatric evaluation in 
service that suggests that the Veteran's 
psychiatric problems (classified then as 
immature personality disorder and/or 
schizoid personality disorder with anxiety 
reaction and depression) preexisted 
service, the indication in service that 
the Veteran was hearing voices, and the 
initial diagnosis of anxiety neurosis in 
December 1982 as well as the initial 
diagnosis of schizophrenia in August 1983.  

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file 
to the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


